IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-53,608-02


EX PARTE WARREN DARRELL RIVERS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 475122-B IN THE 228TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure article 11.071.
	In December 1988, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed. 
Rivers v. State, No. AP-70,776 (Tex. Crim. App. Apr. 14, 1993)(not designated for
publication).  On November 27, 2002, this Court denied applicant relief in his initial habeas
application.  Ex parte Rivers, No. WR-53,608-01 (Tex. Crim. App. Nov. 27, 2002)(not
designated for publication).
	This Court received applicant's first subsequent application in June 2003.  In the
application, applicant raised a single claim asserting that his execution would violate the
United States Supreme Court's opinion in Atkins v. Virginia, 536 U.S. 304 (2002),
because he is mentally retarded.  By written order dated July 2, 2003, applicant's claim was
remanded to the trial court for consideration.  Ex parte Rivers, No. WR-53,608-02 (Tex.
Crim. App. July 2, 2003)(not designated for publication).
	On remand, the trial court did not conduct a live hearing, but received affidavits and
other evidence.  After considering the entire record of the case, the court entered findings
of fact and conclusions of law recommending that relief be denied on applicant's claim. 
This Court has reviewed the record.  We adopt the trial judge's findings and conclusions,
except for finding number 27.  See Ex parte Lewis,   S.W.3d  , No. WR-38,355-03
(Tex. Crim. App. Dec. 6, 2006)(Cochran, J., concurring statement).  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 12TH DAY OF SEPTEMBER, 2007.
Do Not Publish